JKudgement, Supreme Court, New York County (Carol Berkman, J.), rendered September 2, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 272 to 5 years, unanimously affirmed.
Defendant made insufficient factual allegations to warrant a hearing on his motion to suppress evidence (see People v Valentino, 254 AD2d 185 [1998], lv denied 92 NY2d 1054 [1999]). Defendant did not allege facts establishing state action of any kind, or a reasonable expectation of privacy, and there were no disputed factual issues warranting a hearing. Moreover, defendant made no additional submissions despite the court’s invitation to do so.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Marlow, Williams, Sweeny and Catterson, JJ.